Name: Commission Implementing Regulation (EU) 2018/1794 of 20 November 2018 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union
 Type: Implementing Regulation
 Subject Matter: national accounts;  farming systems;  information technology and data processing;  economic analysis;  agricultural structures and production
 Date Published: nan

 21.11.2018 EN Official Journal of the European Union L 294/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1794 of 20 November 2018 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (1), and in particular Articles 5a(2) and 19(3) thereof, Whereas: (1) Article 12 of Commission Implementing Regulation (EU) 2015/220 (2) sets out the total number of duly completed and submitted farm returns per Member State that are eligible for the payment of the standard fee. Article 19(1)(a) of Regulation (EC) No 1217/2009 provides for a reduction of the standard fee to 80 % where the total number of duly completed and delivered farm returns in respect of a FADN division or a Member State is less than 80 % of the number of returning holdings laid down for that FADN division or for the Member State concerned. In order to ensure a fair application of that provision, it should not be possible to compensate for non-delivered farm returns in a FADN division for which less than 80 % of the number of returning holdings laid down for that FADN division was submitted by the Member State. (2) Article 14(4) of Implementing Regulation (EU) 2015/220 sets a 2-month deadline for the validation of submitted farm returns in relation to their potential eligibility for the payment of the increased standard fee. In order to provide more clarity as regards the duration of that period, it should be expressed in working days in the Member State concerned. In addition, the Commission should have the possibility to extend that period in exceptional and duly justified cases. (3) Implementing Regulation (EU) 2015/220 should therefore be amended accordingly. (4) Having regard to the nature of the amendments, it is appropriate that they apply as from the accounting year 2018. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/220 is amended as follows: (1) in Article 12, the following paragraph is added: However, farm returns from a FADN division with a higher number of submitted farm returns than laid down for that FADN division in Annex II shall not be considered as eligible for the payment of the standard fee in a FADN division for which less than 80 % of the required number of returning holdings is submitted by the Member State.; (2) in Article 14, paragraph 4 is replaced by the following: 4. To the increase of the standard fee under points (a) and (b) of paragraph 3 may be added EUR 2 for the accounting year 2018 and EUR 5 from the accounting year 2019 where the accountancy data has been verified by the Commission in accordance with point (b) of the first paragraph of Article 13 of this Regulation and is deemed duly completed in accordance with Article 8(2) of Regulation (EC) No 1217/2009, either at the moment of its submission to the Commission, or within 40 working days from the date on which the Commission informed the submitting Member State that the submitted accountancy data is not duly completed. In exceptional and duly justified cases, the Commission may decide to extend that period of 40 working days. The end date of the period of 40 working days, or of any extension thereof, shall be confirmed in writing between the Commission and the liaison agency of the Member State concerned.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 328, 15.12.2009, p. 27. (2) Commission Implementing Regulation (EU) 2015/220 of 3 February 2015 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 46, 19.2.2015, p. 1).